Title: James Madison to Thomas Jefferson, 19 October 1810
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington Ocr 19. 1810
          
          I have recd your favor of the 15th. All we know of the step taken by France towards a reconcilation with us, is thro’ the English papers sent by Mr Pinkney, who had not himself recd any information on the subject from Genl A. nor held any conversation with the B. Ministry on it,  at the date of his last letters. We hope from the step, at least the advantage at least of having but one contest on our hands at a time. If G. B. repeals her orders, without discontinuing her Mock-blockades, we shall be at issue with her on ground strong in law, in the Opinion of the whole of the world, and even in her own concessions. And I do not believe that Congs will be disposed, or permitted by the Nation, to a tame submission; the less so as it would be not only perfidious to the Other belligerent, but irreconciliable with an honorable neutrality.  The Crisis in W. Florida, as you will see, has come home to our feelings and our interests. It presents at the same time serious questions, as to the Authority of the Executive, and the adequacy of the existing laws, of the U.S. for territorial administration. And the near approach of Congs might subject the any intermediate interposition of the Ex. to the charge of being premature & disrespectful, if not of being illegal.  Still there is great weight in the considerations, that the Country to the Perdido, being our own, may be fairly, taken possession of, if it can be done without violence, above all if there be danger of its passing into the hands of a third & dangerous party. The successful party at Baton Rouge have not yet made any communication or invitation to this Govt.   They certainly will call in, either our Aid or that of G. B. whose conduct at the Caraccas gives notice of her  design propensity to fish in troubled waters. From present appearances, the our occupancy of W.F. would be resented by Spain, by England, & by France, and bring on, not a triangular, but quadrangular contest.  The Vacancy in the Judiciary,  is not without a puzzle in supplying it. Lincoln, obviously, is the first presented to our choice; but I believe he will be inflexible in declining it.  Granger is working hard for it. His talents are as you state, a strong recommendation; but it is unfortunate, that the only legal evidence of them known to the public, displays his Yazooism; and on this as well as some other accts the more particularly offensive to the Southern half of the Nation. His bodily infirmity, with its effect on his mental stability is an unfavorable circumstance also. On the other hand, it is  it may be difficult perhaps? to find a successor free from objections, of equal force. Neither Morton, nor Bacon, nor Story have yet been brought forward. And I believe Blake will not be a candidate—I have never lost sight of Mr Jefferson of Richmond. Lee I presume returns to Bourdeaux.  Jarvis is making a visit to the U.S. but apparently with an intention to return to Lisbon. All the other consulships worthy of him are held by persons who manifest no disposition to part with their births. My overseer G. Gooch is just setting out with the Algerine Rams, Two of them, I have directed him to forward to Monticello; I beg you to accept whichever of them you may prefer, and let Capt: Isaac Coles have the other. Of the 8 sent from Algiers, one was slaughtered on the passage, and a Wether substituted. Another was not of the large tail family: but a very large handsome sheep with 4 horns. His fleece is big heavy, but like the others coarse. I send him to Virga with the others, tho’ at a loss what to have done with him there.  Two of the large tails I have disposed of here, one of them to Claiborne, for the benefit of the Orleans brokers Orleans meat Market.  I send home also, by this oppy six Merino Ewes, two of them recd from Jarvis, & the rest purchased here out of his late shipments. I have purchased also, the Ewe lamb, which had been destined for Hooe of Alexanda. Finding that the arrangements necessary for the original pair, would provide for a small flock, I have been tempted to make this addition to them; as a fund of pure Merino blood, worth attending to. The Ewes will stand me in abt $175 a piece.
          
            Accept my affectionate respects
            
 James Madison
          
        